DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-20 are pending and have been examined in this application. 

Claim Objections
Claim 7 is objected to because of the following informalities:  the recited limitation the processor reclassifies information acquired after the condition of the platoon is changed, based on use thereof” appears to be a typographical error (comma should be removed), the limitation should recite as follows “the processor reclassifies information acquired after the condition of the platoon is changed based on use thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 11, and 17 recite the limitation “based on use thereof”. It is unclear to the examiner what this limitation is referring to. What does “thereof” refer to?  Is thereof referring to time, place or manner of use?  For interpretation purpose, “thereof” is examined as use based on time, place or manner.
Claim 7 and 17 recite “the condition is changed based on use thereof”. It is unclear to the examiner if this is the same use thereof recited previously in the independent claims or a different use. Examiner interpret this limitation such that it’s the same use thereof as recited in the independent claim. 
Claims 2-10 and 12-18 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  Independent claims 1 and 11 recite classifying acquired information based on use thereof, determining that the information is first information,; and determining that the information is second information used in monitoring of a 
The independent claims 1 and 11 recite(s) the additional limitations of assigning processing of the first information to a first processor, assigning processing of the second information to a second processor, an electronic device in a vehicle, and a processor. Assigning steps are recited at a high level of generality (i.e. as a general action or change being taken upon the determination steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitation(s) of the electronic device in a vehicle and a processor are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the assigning steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10 and 12-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tosa et al (US20160232791) in view of Matsuzaki et al (US20180210440).
With respect to claim 1, Tosa teaches an electronic device for vehicles included in a vehicle that functions as a lead vehicle during platooning (see at least [0011] and [0028]), the electronic device comprising: a processor configured: to classify acquired information used in platooning (see at least [0029-0031], [0049-0050], [0079-0080], and [0084], Tosa discloses inter-vehicle communication device comprising controller (110) for dividing vehicle information outputting the information to support unit (14), thereby allowing support unit to perform various supports and following driving on the basis of vehicle driving.). 
However, Tosa do not specifically disclose classify acquired information based on use thereof; upon determining that the information is first information used in the platooning, assign processing of the first information to a first processor; and upon determining that the information is second information used in monitoring of a platoon, to assign processing of the second information to a second processor. 
Matsuzaki teaches classifying acquired information based on use thereof (see at least [0019]); upon determining that the information is first information used in the platooning, assign processing of the first information to a first processor (see at least [0018-0021 and [Fig. 1], Matsuzaki teaches wherein a frequency band selection unit for a communication unit selects frequency bands which are different from each other, to be used for transmitting different information (image data of surroundings, control information data, emergency stop command, etc.) and the communication processing unit converts each of the data into a wireless transmittable form.); and upon determining that the information is second information used in monitoring of a platoon, to assign processing of the second information to a second processor (see at least [0018-0021 and [Fig. 1], as stated above, Matsuzaki teaches the different information which include monitoring information and could be selected for different bands and converted to wireless transmittable form.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa’s in vehicle communication device to incorporate the teachings of Matsuzaki’ s. Tosa is directed to inter-vehicle 
With respect to claim 2, Tosa as modified by Matsuzaki disclose wherein the processor is configured: to transmit information to at least one other vehicle in the platoon (see Tosa at least [0040] and [0080]); transmitting the first information to at least one other vehicle and to receive a first signal corresponding to the first information from the other vehicle through a first signal scheme (see Matsuzaki at least [0003], [0018-0021 and [Fig. 1], Matsuzaki teaches wherein a frequency band selection unit for a communication unit selects frequency bands which are different from each other, to be used for transmitting different information (image data of surroundings, control information data, emergency stop command, etc.) and the communication processing unit converts each of the data into a wireless transmittable form.); and to transmit the second information to the other vehicle and to receive a second signal corresponding to the second information from the other vehicle through a second signal scheme different from the first signal scheme (see Matsuzaki at least [0003], [0018-0021 and [Fig. 1], as stated above, Matsuzaki teaches the different information which include monitoring information and could be selected for different bands and converted to wireless transmittable form. See claim 1 above for rationale of obviousness, motivation and reason to combine).
With respect to claim 3, Tosa as modified by Matsuzaki teaches wherein the processor is configured to use the first information in at least one of an operation of generating an autonomous traveling route, an operation of detecting an object outside the platoon, or an operation of generating 3D map data (see Matsuzaki at least [0034]; see claim 1 above for rationale of obviousness, motivation and reason to combine).
With respect to claim 4, Tosa discloses wherein the processor is configured to use the second information in at least one of an operation of adjusting a distance between vehicles in the platoon or an operation of determining whether a control command is reflected (see at least [0055-0069], Tosa teaches information (second information) of estimating a chance of relative positions between vehicles and informing a vehicle (control command) of becoming a leading vehicle.).
With respect to claim 5, Tosa as modified by Matsuzaki teaches wherein the first information is generated based on at least some of first sensing data generated by a first sensor (see Matsuzaki at least [0034] and [0044), and the second information is generated based on at least some of the first sensing data generated by the first sensor (see Matsuzaki at least [0034] and [0044], see claim 1 above for rationale of obviousness, motivation and reason to combine).
With respect to claim 6, Tosa discloses wherein the processor is configured to transmit at least one of the first information or the second information to a server and to (see at least [0063-0065], Tosa discloses where the server collects the location position of all vehicles and determine a vehicle group and notifies each vehicle.). 
With respect to claim 7, Tosa discloses wherein, upon determining that a condition of the platoon is changed, the processor reclassifies information acquired after the condition of the platoon is changed, based on use thereof (see at least [0097-0098]). 
With respect to claim 8, Tosa as modified by Matsuzaki discloses wherein the processor is configured to fuse data received from a plurality other vehicles received through a communication device in order to acquire information (see Tosa at least [0032]); the fused data is sensing data received from a plurality of sensors and sensing data of another vehicle received through a communication device in order to acquire information (see Matsuzaki at least [0024], [0034], [0038], and [0044], see claim 1 above for rationale of obviousness, motivation and reason to combine).
With respect to claims 11, 12, 13, 14, 15, 16, 17, and 18, they are method claims that recite substantially the same limitations as the respective apparatus claims 1, 2, 3, 4, 5, 6, 7, and 8  As such, claims 11, 12, 13, 14, 15, 16, 17, and 18 are rejected for substantially the same reasons given for the respective apparatus claims 1, 2, 3, 4, 5, 6, 7, and 8 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine). 

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tosa et al (US20160232791) in view of Matsuzaki et al (US20180210440) in view of Sabau (US20170227972).
With respect to claim 9, Tosa as modified by Matsuzaki do not specifically teach wherein the processor is configured: to add vehicle ID data and timestamp data to the first information in order to generate first transmission data by the first processor; and to add the vehicle ID data and the timestamp data to the second information in order to generate second transmission data by the second processor. Sabau teaches wherein the processor is configured: to add vehicle ID data and timestamp data to the first information in order to generate first transmission data by the first processor (see at least [0012-0013], [0060], and [0066]); and to add the vehicle ID data and the timestamp data to the second information in order to generate second transmission data by the second processor (see at least [0012-0013], [0060], and [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tosa as modified by Matsuzaki to incorporate the teachings of Sabau wherein the processor is configured: to add vehicle ID data and timestamp data to the first information in order to generate first transmission data by the first processor; and to add the vehicle ID data and the timestamp data to the second information in order to generate second transmission data by the second processor. This would be done to increase safe maneuvering of vehicles in a platoon (see Sabau para 0003). 
With respect to claim 10, Tosa discloses wherein the processor is configured to broadcast the first transmission data and the second transmission data (see at least [0031-0032]).

With respect to claims 19 and 20, they are method claims that recite substantially the same limitations as the respective apparatus claims 9 and 10.  As such, claims 19 and 20 are rejected for substantially the same reasons given for the respective electronic device claims 9 and 10 and are incorporated herein (see claim 9 above for rationale of obviousness, motivation, and reason to combine). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/           Primary Examiner, Art Unit 3667